Exhibit 10.1


[Lonza Letterhead]




LETTER OF INTENT


This Letter of Intent (“LOI”) is made and entered into as of November __,
2011 (the “Effective Date”) by and between Lonza Walkersville, Inc., a Delaware
corporation with an address at 8830 Biggs Ford Road, Walkersville, MD  21793
(“Lonza”) and Genesis Biopharma, Inc., a Nevada corporation with an address at
10880 Wilshire Blvd., Suite 950, Los Angeles, CA 90024  (“Company”).  The
parties identified above are sometimes hereinafter individually referred to as a
“Party” and collectively as the “Parties”.


 
1.
Lonza is engaged in the contract process development and manufacture of
cell-based and biological products.



 
2.
Company is interested to have Lonza perform process development for the
production of Cōntego™, an autologous cell therapy using tumor infiltrating
lymphocytes for the treatment of Stage IV metastatic melanoma (“Product”) and to
manufacture the Product for clinical trials to be performed by the Company.



 
3.
The Parties have decided to enter into this LOI in order to (i) permit
technology transfer and process development to begin as of the Effective Date
and (ii) expeditiously negotiate in good faith a final and detailed agreement
regarding the technology transfer, process development, and manufacture of
Product by Lonza (the “Agreement”).  The services to be conducted by Lonza
pursuant to this LOI are set forth in Exhibit A hereto (the “LOI
Services”).  Lonza will invoice Company for the LOI Services on a monthly basis
and Company shall remit payment therefor on net 30 terms.  In no event shall
Company request or Lonza perform LOI Services incurring aggregate fees in excess
of $500,000.



 
4.
The Parties agree that the LOI Services will be performed in accordance with the
Standard Terms & Conditions attached hereto as Exhibit B (the “Terms”).  The
Terms are hereby incorporated into this Agreement by reference in their
entirety.



 
5.
With respect to the negotiations and specific terms and conditions of the
Agreement, the Parties wish to record the following intentions:



 
a.
The Parties intend to have (i) the Company transfer to Lonza all information and
technology necessary for Lonza to perform process development for manufacture of
Product, (ii) Lonza perform process development to optimize and/or develop a
manufacturing process for Product, and (iii) Lonza manufacture, under current
good manufacturing practices (“cGMP”), bulk purified Product.



 
b.
The LOI Services are expected to commence according to the timeline set forth in
Exhibit A.  A detailed schedule relating to the conduct of services under the
Agreement shall be established between the Parties as part of the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
The Parties intend that this LOI does not address all matters upon which
agreement must be reached in order for the Agreement to be in a form and
substance satisfactory to Lonza and the Company.  The Parties intend that the
transaction contemplated by this LOI will be subject to, and the Agreement will
include, such terms and conditions as are customary in a transaction of this
type, including but not limited to, representations, warranties, conditions,
limitations on liability and indemnities.



 
d.
The Parties intend to enter into good faith negotiations, as part of the
negotiation of the Agreement, regarding Lonza’s provision of long-term
development and manufacturing services to the Company relating to Product,
based, in part, upon the non-binding terms in Exhibit C.  The Parties intend to
commence negotiations on the Agreement as soon as possible upon execution of
this LOI by both Parties and intend to execute the Agreement on or prior to
January 13, 2012 (the “Target Date”).  If the Agreement is not executed on or
prior to the Target Date, this LOI shall terminate; provided, that this LOI may
be extended once for a thirty (30) day period upon written notice by one Party
to the other Party prior to termination.   



 
6.
Under this LOI, Company makes a firm capacity reservation for Lonza’s process
development and manufacturing capacity as follows:



 
a.
Company and Lonza agree that Company will pay a non-refundable capacity
reservation fee of $500,000 (the “Reservation Fee”).  Company will pay $250,000
within fourteen (14) days of Company’s signature of this LOI. The company will
pay the balance of $250,000 by December 12, 2011.  The Reservation Fee will
serve as a firm reservation, by Lonza, of sufficient process development and
manufacturing capacity/personnel resources to develop or produce Product on
behalf of Company in accordance with the estimated time periods set forth
herein.  The Reservation Fee is non-refundable unless Lonza terminates this LOI
under Section 7(iii), in which case Lonza shall refund the Reservation Fee to
COMPANY, minus any compensation due Lonza under Section 8.



 
b.
The Reservation Fee is non-refundable, but upon signature of the Agreement,
the Reservation Fee will immediately be fully creditable toward any costs or
expenses charged to Company in accordance with the terms of the Agreement.



 
7.
This LOI shall be effective as of the Effective Date and will terminate upon the
earlier of (i) signature of the Agreement, (ii) expiration of the Agreement
negotiation period stated in Section 5.e. without execution of the Agreement,
despite the good faith efforts of both Parties, or (iii) either Party giving 14
days prior written notice to the other Party, at any time or for any
reason.  Termination of this LOI will not affect the obligations set out in the
Confidentiality Agreement referred to in Section 9 below.



 
8.
Lonza shall be entitled to compensation for the LOI Services as set forth in
Exhibit A.



 
9.
The existence and contents of this LOI and all information disclosed to the
other Party pertaining to the relationship between the Parties, including but
not limited to negotiations with respect to the possible Agreement, shall be
deemed confidential and are subject to the current Confidential Disclosure
Agreement (the “Confidentiality Agreement”) between the Parties, dated 31 March
2011.

 
 
2

--------------------------------------------------------------------------------

 

 
 
10.
This LOI merely records the intentions of the Parties and, with the exception of
Sections 3, 4, 5.d., and 6-12, nothing in this LOI shall be binding upon either
Party unless agreed to and confirmed in the Agreement.



 
11.
All services to be provided or work to be performed under this LOI will be
performed in Lonza’s Walkersville facility and may be performed by Lonza or by
any direct or indirect subsidiary of Lonza’s ultimate parent company at the
Walkersville facility.



 
12.
The information contained in this LOI (including scope of work, estimated
completion dates and deliverables) is based and conditioned on information
supplied by and represented by Company.



[remainder of page intentionally left blank]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
on its behalf by its duly authorized representative.

 
 

GENESIS BIOPHARMA, INC.      LONZA WALKERSVILLE, INC.           By:     By:    
        Name:            Name:              Title:         Title:   


 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DESCRIPTION OF LOI SERVICES & PROJECT SCHEDULE




Performance of process development experiments as outlined below.
Estimate based upon time and materials for technology transfer, training, labor
(project management, process development, etc.), reagents, testing and other
activities to be defined in Statements of Work.
Requires approximately 6 FTEs over 5 quarters - plus materials.
Estimate:  $3.2M + 25%


[chart.jpg]
 
 
A-1

--------------------------------------------------------------------------------

 
 
Exhibit B


STANDARD TERMS & CONDITIONS


1.   PAYMENT:  All payments to LONZA by COMPANY for work performed by LONZA
under the LOI shall be in U.S. dollars and shall be by check, wire transfer,
money order or other method of payment approved in writing by LONZA.  Payment
for materials and consumables (i.e. reimbursable costs) shall be due and payable
upon receipt of the invoice sent by LONZA to COMPANY.  Any fee, charge or other
payment due to LONZA by COMPANY that is not paid within 30 days after it is due
shall accrue interest, from the date when the same was due and payable, at the
rate of eighteen percent (18%) per annum, payable on demand.


2.   WARRANTY; REPRESENTATIONS:  LONZA makes no representation or warranty
regarding the PRODUCT's safety or effectiveness, or otherwise, except that LONZA
shall perform activities as contemplated by the LOI. COMPANY acknowledges and
agrees that LONZA and/or LONZA’s personnel (i) have not participated in the
invention or testing of the PRODUCT, and (ii) have not evaluated the PRODUCT’s
safety or suitability for use in humans or others. Other than quality control
testing of the PRODUCT by LONZA as part of the work performed by LONZA under the
LOI, LONZA shall not be in any way responsible for PRODUCT testing.  COMPANY
represents and warrants to LONZA that, to the best of its knowledge, (a) it has
the requisite Intellectual Property rights related to the process and the
PRODUCT and (b) performance of the LOI Services will not give rise to a
potential cause of action by a third party against LONZA for infringement or
another violation of Intellectual Property rights.


3.   COMPANY SUPPLIED MATERIALS, CONSUMABLES AND EQUIPMENT:  COMPANY shall be
responsible to supply and/or pay for all materials and consumables (i.e.
reimbursable costs).  All materials and consumables shall be invoiced to COMPANY
by LONZA at the relevant Acquisition Cost.  “Acquisition Cost” shall mean the
actual price paid by LONZA to any third party (net of any discounts, rebates,
credits or the like) for any such materials, including, but not limited to,
shipping and handling costs and customs duties incurred and paid by LONZA to
that third party in connection with the acquisition of such materials, and also
including five percent (5%) of such actual price to cover LONZA’s acquisition
and storage costs for such materials.  If additional equipment, other than what
is supplied by LONZA, is needed to perform work under the LOI, COMPANY shall be
responsible to supply and/or pay for the equipment.


4.    PRODUCT/INTELLECTUAL PROPERTY:  Neither COMPANY nor Lonza will acquire any
right, title, or interest in any inventions (whether or not patentable),
discoveries, improvements, data, information, reports and any and all related
documentation made or conceived by the other party (collectively, "Intellectual
Property") prior to the date hereof or independently of the LOI Services
(“Background Intellectual Property”).
 
5.   HAZARDOUS WASTE:  LONZA shall provide COMPANY with prior written notice of
any hazardous waste that may be generated by the work performed by LONZA under
the LOI, only if such waste cannot be disposed of through LONZA’s standard waste
disposal system.  LONZA shall make any necessary special arrangements for
disposal of such hazardous waste and COMPANY shall be solely responsible for all
costs associated therewith.


6.   TAXES:  COMPANY represents and warrants that it is not subject to any sales
and use taxes or other taxes (collectively, the “Taxes") resulting from the LOI
Services.


7.   LONZA PERSONNEL:  COMPANY agrees not to solicit for employment (or for use
as an independent contractor) LONZA employees during the term of the LOI and for
a period of one (1) year thereafter.


8.   DELIVERY OF PRODUCT SAMPLES, SHIPPING CHARGES:  If the LOI is terminated
and an Agreement has not been signed at the time of such termination, LONZA
shall ship (i) the PRODUCT, (ii) COMPANY supplied equipment and samples, (iii)
or any other COMPANY owned items in accordance with the COMPANY’s packing and
shipping instructions, as provided by COMPANY to LONZA, and shall be by common
carrier, unless otherwise specified by COMPANY.  Delivery shall be F.O.B.
Shipping Point (the LONZA facility).  COMPANY shall provide its preferred
carrier’s account number and shall pay for all shipping costs in connection with
the delivery of each shipped item.  LONZA’s responsibility ceases and COMPANY’s
risk of loss arises, upon delivery of each shipped item to the common carrier or
common carrier’s authorized agent.
 
 
B-1

--------------------------------------------------------------------------------

 
 
9.   INDEMNIFICATION:  COMPANY shall indemnify and hold harmless LONZA from and
against any and all third-party claims, damages, costs and expenses of any kind
(including attorneys' and experts' fees) incurred by LONZA in connection with or
relating to the PRODUCT and the LOI Services, including but not limited to, any
third-party infringement claims.


10.   LIMITATION OF LIABILITY:
COMPANY HEREBY AGREES THAT TO THE FULLEST EXTENT PERMITTED BY LAW, LONZA'S
LIABILITY TO COMPANY FOR ANY AND ALL INJURIES, CLAIMS, LOSSES, EXPENSES, OR
DAMAGES, WHATSOEVER, ARISING OUT OF OR IN ANY WAY RELATED TO THE WORK PERFORMED
BY LONZA UNDER THE LOI, FROM ANY CAUSE OR CAUSES, INCLUDING, BUT NOT LIMITED TO,
NEGLIGENCE, ERRORS, OMISSIONS OR STRICT LIABILITY, SHALL NOT EXCEED THE TOTAL
CHARGES PAID BY COMPANY TO LONZA UNDER THE LOI.  TO THE EXTENT THAT THIS CLAUSE
CONFLICTS WITH ANY OTHER CLAUSE, THIS CLAUSE SHALL TAKE PRECEDENCE OVER SUCH
CONFLICTING CLAUSE.  IF APPLICABLE LAW PREVENTS ENFORCEMENT OF THIS CLAUSE, THEN
THIS CLAUSE SHALL BE DEEMED MODIFIED TO PROVIDE THE MAXIMUM PROTECTION TO LONZA
AS IS ALLOWABLE UNDER APPLICABLE LAW.
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES
FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL)
SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH
THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11.   SECURITY PROCEDURES:  COMPANY personnel authorized to have access to the
LONZA facility in connection with the work performed by LONZA under the LOI
shall abide by the security procedures established by LONZA.  COMPANY shall be
liable for any breaches of security by COMPANY personnel.  All COMPANY personnel
shall agree to abide by LONZA policies and standard operating procedures
established by LONZA.


11.   RECORDS:  LONZA will maintain accurate records for all work performed by
LONZA under the LOI.  If process development work is performed under the LOI,
LONZA will maintain accurate records of such process development work (the
"Development Records").  COMPANY shall own the Development Records developed for
COMPANY.


12.   GOVERNING LAW:  The LOI and any suits, disputes, actions or other legal
proceedings related to or arising out of the work performed by LONZA under the
LOI shall be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to its conflicts of laws
provisions.


13.   SEVERABILITY:  Each provision shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein.  If one or more of
the provisions shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear.


14.   DEFINITIONS:  Capitalized terms not herein defined shall have the meanings
ascribed to them in the LOI.


 
B-2

--------------------------------------------------------------------------------

 


Exhibit C



Term Sheet


This Term Sheet is for discussion purposes only. This draft is not intended to -
and does not - create any legally binding obligation on any party to agree to or
consummate any transaction.


Item
 
Process Development and Manufacturing
Product(s) Covered
·
Lonza technologies and research, development and manufacturing services
(“Services”)
  ·
Genesis Biopharma, Inc.’s [GBI] autologous cell therapy - Cōntego™ (“Products”)
Business Relationship
 
Alliance wherein Lonza supports the Services needs for the Products as part of a
long-term Development and Manufacturing Services Supply Agreement (“Agreement”),
wherein GBI receives priority access to Lonza Services, including biologics
production technologies and manufacturing capacity.
Term
 
Five (5) year initial term. Automatic renewal for two (2) one-year extension
periods with mutual consent.
Lonza incentives to GBI
·
Ongoing manufacturing strategy development and capacity planning, inclusive of
evaluation of tax-advantaged zones and business continuity planning.
  · Reserved manufacturing capacity in Walkersville, MD, for the production of
Products for up to 600 patients in Phase III clinical trials to be conducted in
the United States.   ·
Process Development capacity and subject matter expert availability (on a
fee-for-service basis) for continuous process improvement and manufacturing cost
reduction activities.
GBI incentives to Lonza
 
Manufacturing Rights:  Manufacture of not less than 90% of GBI’s demand for the
Phase III clinical trials of the Products.
Effective Date
 
January 2012
Annual Pricing Adjustments
 
Services prices to be increased or decreased annually in-line with the U.S.
Producer Price Index (“PPI”) rate of change.
Indemnity & Intellectual Property
 
   Customary provisions to be negotiated by the parties.
Territories
 
Worldwide for both GBI and Lonza
Forecast
 
GBI will provide Lonza with 24 month rolling forecasts.
 
Lonza will make commercially reasonable efforts to meet GBI’s demand.
Payment
 
GBI shall make payments no later than 30 days after receiving an invoice from
Lonza.
 
All Service fees to be paid in cash.

 
 
C-1

--------------------------------------------------------------------------------

 